
	
		II
		112th CONGRESS
		1st Session
		S. 1548
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Johnson of South
			 Dakota introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To extend the National Flood Insurance Program until
		  December 31, 2011.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Flood Insurance Program
			 Extension Act of 2011.
		2.Extension of the
			 national flood insurance program
			(a)Program
			 extensionSection 1319 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4026) is amended by striking September 30, 2011
			 and inserting December 31, 2011.
			(b)FinancingSection
			 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking September 30, 2011 and inserting
			 December 31, 2011.
			
